ORDER
This matter having been duly presented, it is ORDERED that ALLEN C. MARRA, formerly of MONTCLAIR, who was admitted to the bar of this State in 1967, and who has been suspended from the practice of law since March 22, 2002, by Orders of the Court filed February 5, 2002, and May 3, 2005, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years, and until the further Order of the Court.